      Case 1:20-cv-00064 Document 1 Filed on 04/27/20 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

SOTERO CEPEDA, JAYDEE CANTU,
ERIKA EXINA, MINERVA GARCIA,
EDGAR GONZALEZ, JOSE GONZALEZ,
JOSE MANCILLAS, JOSE MUNOZ,
ALBERTO OLIVERA, JR., EMMANUEL
PIZANA, FELIPE RAMIREZ, DROR SAAR,
CATALINA SHULL, ALEJANDRA
SILVEYRA, ARTURO TURRIBIATES
                                                       Case No:
                             Plaintiffs,

       vs.

WORLD ATLANTIC LEASING LLC, a
Florida corporation, d/b/a WORLD
ATLANTIC AIRLINES

                             Defendant



                                    NOTICE OF REMOVAL

       Defendant Caribbean Sun Airlines, Inc., d/b/a World Atlantic Airlines, incorrectly sued as

World Atlantic Leasing, LLC, (“World Atlantic Airlines”) by and through its attorneys Esparza &

Garza, L.L.P. and KMA Zuckert LLC, hereby removes this pending action, Case No. 2019-DCL-

02368, from the 103rd District Court of Cameron County, Texas, to the United States District

Court for the Southern District of Texas, Brownsville Division, on the following ground:

       1.      This action was commenced against World Atlantic Airlines in the 103rd District

Court of Cameron County, Texas, by the filing of an Original Petition on April 17, 2019. See

Original Petition attached as Exhibit A. In accordance with 28 U.S.C. § 1446(a), Defendant World

Atlantic Airlines attaches to this Notice of Removal a copy of the certified docket sheet, all process,

pleadings, and orders on file in the 103rd District Court of Cameron County action at the time of
      Case 1:20-cv-00064 Document 1 Filed on 04/27/20 in TXSD Page 2 of 5




removal that pertain to World Atlantic Airlines. See Exhibits B and D attached hereto.

       2.      In accordance with 28 U.S.C. § 1446(d), following the filing of this Notice, written

notice of the filing of this Notice of Removal will be given to the Plaintiffs and will be filed with

the Clerk of Court for the Circuit Court of Cameron County, Texas.

       3.      This Notice of Removal is timely in accordance with 1446(b). Plaintiffs provided

defendant notice of the pleadings on April 1, 2020 via United States Postal Service mail.

       4.      On April 20, 2018, defendant World Atlantic Airlines operated a charter flight from

O’Hare International Airport in Chicago, Illinois, to Alexandria International Airport in

Alexandria, Louisiana, designated as Flight 708. Flight 708 took place as part of a repatriation

mission performed by the United States Department of Homeland Security’s Immigration and

Customs Enforcement Agency (“ICE”). Among the passengers on Flight 708 were the Plaintiffs:

thirteen private security guards, the required in-flight nurse, and one ICE agent. When landing in

Alexandria, the right main landing gear on the MD-83 aircraft used for Flight 708 collapsed. After

Flight 708 stopped on the runway, all passengers and flight personnel were evacuated. Plaintiffs

seek damages in excess of $1,000,000 for personal injuries each of them allegedly sustained in the

landing incident. See Exhibit A, Original Petition, p. 3.

                                  GROUND FOR REMOVAL

      ORIGINAL JURISDICTION FOUNDED ON DIVERSITY OF CITIZENSHIP
                         UNDER 28 U.S.C. § 1332

       5.      This is a civil action over which this Court has original jurisdiction based on the

existence of diversity of citizenship between the parties pursuant to 28 U.S.C. § 1332, and is one

which may be removed to this Court by World Atlantic Airlines pursuant to the provisions of 28

U.S.C. § 1441(a), in that it is a civil action wherein the matter in controversy exceeds the sum or

                                                 2
        Case 1:20-cv-00064 Document 1 Filed on 04/27/20 in TXSD Page 3 of 5




value of $75,000, exclusive of interest and costs, and is between citizens of different states. 28

U.S.C. §1332(a)(1).

        6.     All Plaintiffs are residents of the state of Texas. See Exhibit A, Original Petition,

p. 1.

        7.     For the purposes of 28 U.S.C. §§ 1332 and 1441, “a corporation shall be deemed a

citizen of every State and foreign state by which it has been incorporated and the state or foreign

state where it has its principal place of business. . ..” 28. U.S.C. § 1332(c)(1).

        8.     World Atlantic Airlines is not now and never has been a citizen of the State of

Texas. World Atlantic Airlines is now and at all times relevant to this action was a corporation

organized and existing under the laws of Delaware with its principal place of business located in

Miami, Florida. See Exhibit C, Declaration of Tomas Romero.

        9.     Plaintiffs’ claims arise from the landing incident involving Flight 708. Plaintiffs

allege that they each sustained injuries of a personal and pecuniary nature, including bodily injury.

See Exhibit A, Original Petition, p. 3. The amount in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs. See Exhibit A, Original Petition, p. 3.

        10.    World Atlantic Airlines is the only defendant in this lawsuit and therefore no

consent is required pursuant to 28 U.S.C. § 1446(b)(2)(A).

        11.    Accordingly, this action may be removed to this Court pursuant to the provisions

of 28 U.S.C. § 1332 and 1441(a).

        WHEREFORE, Defendant, World Atlantic Airlines, prays that the above-entitled action

now pending in the 103rd District Court of Cameron County, Texas be removed to the United

States District Court for the Southern District of Texas, Brownsville Division, pursuant to 28


                                                   3
      Case 1:20-cv-00064 Document 1 Filed on 04/27/20 in TXSD Page 4 of 5




U.S.C. §§ 1441 and 1332.

Dated: April 27, 2020                      Respectfully submitted,


                                           ESPARZA & GARZA, L.L.P.
                                           964 E. Los Ebanos Blvd.
                                           Brownsville, Texas 78520
                                           Telephone: (956) 547-7775
                                           Facsimile: (956) 547-7773


                                           By: /s/ Eduardo G Garza_________
                                                   Eduardo G Garza
                                                   State Bar No. 00796609
                                                   USDC Adm. No. 20916
                                                   eddie@esparzagarza.com
                                                   Roman “Dino” Esparza
                                                   State Bar No. 00795337
                                                   USDC Adm. No. 22703
                                                   dino@esparzagarza.com
                                                   Attorneys for Defendant

                                           Of counsel:

                                           Telly Andrews
                                           Robert A. Braun
                                           John M. Frawley
                                           KMA ZUCKERT LLC
                                           200 West Madison Street, 16th Floor
                                           Chicago, Illinois 60606
                                           tandrews@kmazuckert.com
                                           rbraun@kmazukert.com
                                           jfrawley@kmazuckert.com
                                           Telephone: (312) 345-3000
                                           Facsimile: (312) 345-3119

                                           Attorneys for Defendant
                                           Caribbean Sun Airlines, Inc., d/b/a
                                           World Atlantic Airlines




                                       4
      Case 1:20-cv-00064 Document 1 Filed on 04/27/20 in TXSD Page 5 of 5




                                 CERTIFICATE OF SERVICE

        The undersigned certifies that, on April 27, 2020, pursuant to Fed. R. Civ. P. 5 and LR 5.5, a
true and correct copy of the foregoing Notice of Removal was filed with the Clerk of Court using the
CM/ECF System, which will send notification of such filing to the attorneys of record at the email
addresses on file with the court, or was served by the method indicated below:

  Counsel for Plaintiff
  Larry W. Lawrence, Jr.                                                   [ ] Via CM/ECF
  Michael A. Lawrence                                                      [X] Via Email
  Lawrence Law Firm                                                        [ ] Via FedEx
  3112 Windsor Rd., Suite A234                                             [ ] Via Hand Delivery
  Austin, Texas 78703                                                      [X] Via U.S. Mail
  lawrencefirm@gmail.com




                                                      /s/ Eduardo G Garza_________
                                                          Eduardo G Garza




                                                  5
